705 S.E.2d 745 (2011)
David Neal WHISNANT and Lois Miller Whisnant
v.
CAROLINA FARM CREDIT, ACA.
No. 266P10.
Supreme Court of North Carolina.
February 3, 2011.
Michael Phillips, Durham, for Carolina Farm Credit.
William L. Sitton, Jr., Charlotte, for Whisnant, et al.
Robert A. Singer, Greensboro, for North Carolina Bankers Association.

ORDER
Upon consideration of the petition filed on the 22nd of June 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 3rd of February 2011."